205 Md. 631 (1954)
106 A.2d 71
CARROLL
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 2, October Term, 1954 (Adv.).]
Court of Appeals of Maryland.
Decided June 23, 1954.
Before BRUNE, C.J., and DELAPLAINE, COLLINS, HENDERSON and HAMMOND, JJ.
COLLINS, J., delivered the opinion of the Court.
This is an application for leave to appeal from the denial of a writ of habeas corpus.
Petitioner was sentenced on May 11, 1949, to five years, from March 17, 1949, for larceny, and ten years consecutive with the former, for manslaughter. He was indicted for robbery with a deadly weapon and larceny in one indictment and for murder in another indictment. Being tried under both indictments at the same time before the trial judge sitting without a jury, he was found not guilty of robbery but guilty of larceny, and not guilty of murder but guilty of manslaughter. He was represented by counsel at the trial. He claims here that because he was acquitted of robbery and murder, he could not be found guilty of larceny and manslaughter. It is permissible to join in the same indictment counts for two or more misdemeanors, or two or more felonies, or for felonies and misdemeanors, so long as they present different aspects of the evidence of the same offense, as in the instant case, or different offenses of the same general nature. Bowser v. State, 136 Md. 342, 110 A. 854; Simmons v. State, 165 Md. 155, 167 A. 60; Marino v. State, 171 Md. 104, 187 A. 858; Debinski v. State, 194 Md. 355, 71 A.2d 460.
Petitioner further claims that under the indictments the court had authority only to convict or acquit and, if convicted, the court had only the authority to sentence him to death or impose life imprisonment and therefore the sentence imposed was unlawful. A verdict of guilty of manslaughter can be rendered on an indictment for *633 murder. Code, (1951), Article 27, Section 710; Neusbaum v. State, 156 Md. 149, 143 A. 872; Wood v. State, 191 Md. 658, 62 A.2d 576.
Petitioner has made practically the same contention in three previous applications for leave to appeal to this Court, all of which were denied. Carroll v. Warden, 197 Md. 685, 80 A.2d 36; Carroll v. Warden, 199 Md. 695, 87 A.2d 522; Carroll v. Warden, 202 Md. 644, 96 A.2d 490. See also Carroll v. Swenson, 180 F.2d 579.
We are also advised that the United States Court of Appeals for the Fourth Circuit has under consideration an appeal by the petitioner from an order passed by Judge Calvin Chesnut, refusing petitioner's application for the issuance of a writ of habeas corpus.
Application denied, with costs.